In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                 Nos. 07-15-00322-CR
                                      07-15-00323-CR


                          MALCOM BROWN, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 320th District Court
                                  Potter County, Texas
        Trial Court Nos. 69690-D & 70702-D, Honorable Don R. Emerson, Presiding

                                 September 30, 2015

                           MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant, Malcom Brown, appeals his convictions for burglary of a habitation

and aggravated assault with a deadly weapon. The certifications of defendant’s right to

appeal executed by the trial court state that these are plea-bargain cases and

“defendant has NO right of appeal.” This circumstance was brought to the attention of

appellant, and opportunity was granted him to obtain amended certifications entitling

him to appeal. No such certifications were received within the time we allotted. Having
received no amended certifications, we dismiss both appeals per Texas Rule of

Appellate Procedure 25.2(d).


                                          Per Curiam

Do not publish.




                                      2